McCULLOCH, C. J., (concurring). The decree of the chancellor restraining the tax collector from enforcing the void tax levy Tor the years 1915-16 was clearly correct for reasons which are not stated in the opinion of the majority and which I need not mention, though I concur in the judgment of this court on those grounds. There was no valid levy of taxes, and appellant was entitled to relief against the illegal exaction under the void tax levy, but I dissent from the holding of the majority that the legal existence of the municipal corporation can be challenged by appellant for the purpose of defeating the levy and collection of taxes. “It is the doctrine of the Supreme Court of Arkansas, ’ ’ we said in the case of Brown v. Wyandotte & Southeastern Ry. Co., 68 Ark. 134, “that the existence of a corporation once formed can be questioned only by a direct proceeding and that at the suit of the State.” That rule applies not only to private and gmsi-public corporations, but with much more force to public corporations. State v. Leatherman, 38 Ark. 81; Black v. Town of Brinkley, 54 Ark. 372. The decision of this court in Vestal v, City of Little Rock, 54 Ark. 321, which seems to be relied on by the majority as supporting their view that the original incorporation of the municipality in question was void because the territory included was agricultural lands and that the incorporators did not act in good faith, was rendered in a direct attack on appeal by a citizen and taxpayer from the order of the county court annexing territory to a municipal corporation. The effect of the present decision is, I think, to leave the organization of a municipal corporation open to collateral attack at any time by a dissatisfied taxpayer. This is a very dangerous doctrine and will be subject to great abuse. It overturns the settled policy of this court with respect to the relations between a d'e facto corporation and a taxpayer and gives the latter the right to attack collaterally the legal status of the former in order to defeat the collection of taxes — a right that has never been recognized by this court heretofore.